TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 23, 2020



                                     NO. 03-18-00673-CR


                                   Ashlee Dunbar, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 424TH DISTRICT COURT OF LLANO COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error in

the court’s judgment requiring reversal. However, there was error in the judgment that requires

correction. Therefore, the Court modifies the trial court’s judgment to remove the assessment of

attorney’s fees. The judgment, as modified, is affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.